Title: To James Madison from Hubbard Taylor, 17 May 1792
From: Taylor, Hubbard
To: Madison, James


Dear SirLexington 17th. May 1792
I wrote you a few days past and inclosed you our Constitution, and its probable this will reach you by the same conveyance.

Yesterday the Electors made the inclosed return, of Governour and Senators, which has given pretty general satisfaction.
The party that persued the Indians that was about Frankford returned without success—making a discovery of a great deal of sign of large parties, and the Indians still continue to steal Horses in different parts of the State, one man lately Killed on the road to the mouth of Licking.
The Collection of the Excise still keeps up some animosities in this quarter, & will do so untill they see that they are obliged to comply. The indulgence heretofore given I fear has been & will be rather prejudicial. Several meetings has been held by the distillers, but I beleave their party is not great. They seem much to hinge on Colo. Nicholas having drawn the petition to Congress, but as the fate of that is now will Known, and application wh will be soon made to Nicholas for his opinion (as an attorney) by joint contribution of the dissatisfyed party I hope will be a final check to any further opposition in the matter. Its probable—that Colo. Muter will be a Senator for Congress, if Mr. Brown declines that appointment, I cannot at present say who will be his collegue. Colo. Benjn. Logan is now talked of as a member of the house of Reps. in Congress, having declined taking any place in the state Govt. I have nothing else worth your attention at present and remain with much respect Dr. Sir Yr: Affe: Hble: Sert:
H. Taylor
 
[Enclosure]


  Governour
  
  Thos. Kennedy


  Isaac Shelby
  
  Jno. Allen


  Senators
  
  Robt. Johnston


  Jno. Campbell
  
  Alexr. D. Orr


  Jno. Logan
  
  


  Robert Todd
  
  Extra Senators


  Jno. Coldwell
  
  A. S. Bullett


  Wm. McDowell
  
  Peyton Short.


